Title: From John Adams to the President of Congress, No. 32, 26 December 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Duplicate
      Sir
      Amsterdam December 26th 1780
     
     The public Papers of this Morning inform Us, that Sir Joseph Yorke left the Hague on the Morning of the twenty fourth, without taking Leave of any body, and bent his Course to London by the Way of Antwerp and Ostend.
     Sometime in the Month of April last, a certain British Ambassador, who had an Inclination to take a few of the Pleasures of Paris in his Way to Germany, said in that City, where I recieved the Information in the time of it, “To be sure the Americans will carry their Point, and establish their Independence, for there will infallibly be a War between England and Holland before Christmas.”
     If the War is considered to commence from the Departure of the Ambassador, Sir Joseph went off exactly in time to accomplish the Prophecy.
     Since the Departure of Sir Joseph has been generally known, the City has been in a Fermentation. The English Ministry are cursed here as heartily as any where in general: Things are said by our Friends to be in a very good Situation: but I never know what to believe. The English are very bold I think—they are very enthusiastical—they are sure of the Assistance of Providence—as sure of Success against all their Enemies, as the old Lady was of Relief from Want, and making her Fortune by drawing a Prize in the Lottery. But have You bought a Ticket, Mamma, said her Daughter? No my Child, said the old Lady, I have no Ticket, but Providence is Almighty, and therefore I am sure of the highest Prize. Ticket or no Ticket.
     I have the Honour to be, with the greatest Respect, Sir, your most obedient and most humble Servant.
     
      John Adams
     
    